OTT, Judge.
While appellant, Gregory Lee Newsome, has raised several issues relating to his conviction for burglary and aggravated assault, we find that only one merits discussion. Appellant argues that the twenty year sentence imposed upon his conviction of aggravated assault is excessive. We agree.
The maximum allowable sentence for aggravated assault is five years. See § 784.-021(2), Fla.Stat. (1977); § 775.082(3)(d), Fla. Stat. (1977).
Accordingly, the judgment of conviction for aggravated assault is affirmed, but the case is remanded for the purpose of resen-tencing appellant for this conviction not to exceed five years.
The judgment of conviction for burglary of a dwelling and the sentence thereon are affirmed.
HOBSON, Acting C. J., and BOARD-MAN, J., concur.